Name: 2005/165/EC: Council Decision of 17 February 2005 appointing two Belgian members and a Belgian alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2006-06-13; 2005-03-01

 1.3.2005 EN Official Journal of the European Union L 55/55 COUNCIL DECISION of 17 February 2005 appointing two Belgian members and a Belgian alternate member of the Committee of the Regions (2005/165/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Belgian Government, Whereas: (1) Council Decision 2002/60/EC of 22 January 2002 appoints the members and alternate members of the Committee of the Regions (1). (2) On that Committee, two members seats have fallen vacant following the departure from office of Mr Jacques SIMONET and Mr Jos CHABERT and an alternate members seat has fallen vacant following the departure from office of Mr Eric TOMAS, of which the Council was informed on 1 February 2005, HAS DECIDED AS FOLLOWS: Sole Article The following are hereby appointed to the Committee of the Regions: (a) as members: Mr Charles PICQUÃ , Ministre-PrÃ ©sident du Gouvernement de la RÃ ©gion de Bruxelles-Capitale, chargÃ © des Pouvoirs locaux, de lAmÃ ©nagement du territoire, des Monuments et Sites, de la RÃ ©novation urbaine, du Logement, de la PropretÃ © publique, du Commerce extÃ ©rieur et de la CoopÃ ©ration au dÃ ©veloppement in place of Mr Jacques SIMONET, Mr Jos CHABERT, Vice-Voorzitter van het Brussels Hoofdstedelijk Parlement, on the basis of his new office, (b) as an alternate member: Mr BenoÃ ®t CEREXHE, Ministre du Gouvernement de la RÃ ©gion de Bruxelles-Capitale, chargÃ © de lÃ conomie, de lEmploi, de la Recherche scientifique, de la Lutte contre lIncendie et lAide mÃ ©dicale urgente et de la Politique agricole, in place of Mr Eric TOMAS, for the remainder of the current term of office, ending on 25 January 2006. Done at Brussels, 17 February 2005. For the Council The President J.-C. JUNCKER (1) OJ L 24, 26.1.2002, p. 38.